DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 5, 2021 has been entered.  

Terminal Disclaimer
The terminal disclaimer filed on March 5, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Numbers 10,337,093 and 10,570,469 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-22, 24, 25, 27-32, and 34-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of copending Application No. 14/077,699 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the composition of copending claim 6 substantially overlaps the instantly claimed composition.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-22, 24, 25, 27-32, and 34-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nishiyama et al (EP 1498508).  
Regarding claims 1-10, 18, 19, 21, 22, 24, 25, 27-32, and 34-40, Nishiyama teaches stainless steel alloy (title) comprising a composition that meets the claimed composition as follows (pars. 63-80):
Element
Instant Claims wt%
Nishiyama wt%
Overlap
C
up to 0.2
0.01-0.6
0.01-0.2
Mn
greater than 2 up to 20
0.1-10
Greater than 2-10
Si
0.1-1.0
0.1-5
0.1-1
Cr
14.0 to 22.0
20-55
20-22.0
Ni
15.0-38.0
20-70
20-38
Mo
2.0-9.0
0.01-3
2-3
Cu
0.1-3.0
0.01-5
0.1-3.0
N
  greater than 0.25 to less than 0.35
0.001-0.25
~0.25
W
0.1-5.0
0.01-6 (not required)
0.1-5
Co
0.5-5.0
0.01-5
0.5-5
Ti
up to 1.0
0.01-1 (not required)
not required
B
up to 0.05
0.001-0.1 (not required)
not required
P
up to 0.05
Up to 0.08
not required

up to 0.05
Up to 0.05
not required
Nb (Columbium) or Ta
up to 0.3
0.01-2 Nb 0.01-6 Ta (neither are required)
not required
V
up to 0.2
not required
not required
Al
up to 0.1
0.01-1 (not required)
not required
Ce or La
up to 0.1
Up to 0.15 (not required)
not required
Ru
up to 0.5
not required
not required
Zr
up to 0.6
0.001-0.1 (not required)
not required
Fe
balance
balance
balance


Nishiyama teaches that the addition of Ni is necessary in order to obtain a stabilized austenite structure containing Cr (par. 69).  As Nishiyama critically requires a stabilized austenite phase in the alloy, it is thereby considered to be austenitic.  
Claims 1, 18, 21, 27, 31, 37, and 40, as currently amended, require nitrogen to be present in an amount of at least “greater than 0.25 wt%.”  Note that the lower limit of “greater than 0.25” infinitely approaches 0.25.  While nominally distinct (i.e. in name only), the two values are virtually indistinguishable, meaning there is no tool capable of measuring any distinction between 0.25 and a lower limit infinitely approaching 0.25.  As such, the upper limit taught by Nishiyama, 0.25 wt%, and the lower limit of the claimed 
In the alternative, and insomuch as the two values are considered to be at least conceptually distinct, the only deficiency of the prior art is that Nishiyama discloses the use of up to 0.25 wt% nitrogen, while the present claims require at least greater than 0.25 wt% nitrogen.  
It is apparent, however, that the instantly claimed amount of nitrogen and that taught by Nishiyama are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”. 
In light of the case law cited above and given that there is only a “slight” difference between the amount of nitrogen disclosed by Nishiyama and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of nitrogen, it therefore would have been obvious to one of ordinary skill in the art that the amount of nitrogen disclosed in the present claims is but an obvious variant of the amounts disclosed in Nishiyama, and thereby one of ordinary skill in the art would have arrived at the claimed invention.  
claim 34, Nishiyama teaches a maximum Mo content of 3%.  However, Nishiyama teaches Mo, along with W, Ta, Re, and Ir, as solid solution strengthening elements effective for increasing high temperature strength, wherein excessive addition deteriorates workability and impairs the stability of the metallurgical structure.  Mo is taught to have a maximum content of 3%, whereas the remaining elements W, Ta, Re, and Ir each have a maximum content of 6% (par. 75).  Note that Nishiyama does not teach that contents of Mo greater than 3% are “excessive.”  Ultimately, Nishiyama allows for the solid solution strengthening elements to be present up to 27% in total, if each individual element is present up to their maximum disclosed amount.  One of ordinary skill would have expected higher amounts of Mo, including those claimed, to be suitable for use in the alloy of Nishiyama insomuch as the workability and stability of the metallurgical structure are not impaired, and absent a showing of unexpected results, the claimed Mo amounts are considered prima facie obvious.  Without being limited to the preferred ranges taught by Nishiyama, Nishiyama effectively teaches Mo content to be a result effective variable, wherein optimal ranges thereof, including the claimed ranges, would have been determined through routine experimentation.  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05(I).  It would have been obvious to one skilled in the art to have selected the claimed range from the disclosed range of Nishiyama because Nishiyama has disclosed the same utility in the whole disclosed range.  
claims 2-9, since claims 2-9 recite ranges that include zero, the prior art does not have to teach the elements and thus would still meet the range.  The prior art does not teach these elements in greater amounts than claimed, either.  
	Regarding claims 11-12, the claimed PREN values would have been expected to be substantially similar to those of the alloy taught by Nishiyama because Nishiyama discloses a substantially similar composition and the same microstructure (austenitic).  
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  MPEP 2112.01(II).
Regarding claims 13-14, the alloy of Nishiyama would have been expected to exhibit substantially the same properties, e.g. non-magnetic.   
Further, with respect to the claimed magnetic permeability value of less than 1.01, Examiner’s position regarding properties is as stated above.      
Regarding claims 15-17, the alloy of Nishiyama would have been expected to exhibit substantially the same strengths, since they are properties and Examiner’s position regarding properties is as stated above.   
Regarding claim 20, the critical pitting temperature of the Nishiyama alloy would be expected to exhibit substantially the same.  

Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishiyama et al (EP 1498508) as applied to claim 31 above, and further in view of Otsuka et al (EP 1717330).  
Nishiyama teaches an austenitic alloy according to claim 31, as shown above.  
Nishiyama teaches a maximum Mo content of 3%.  However, Nishiyama teaches Mo, along with W, Ta, Re, and Ir, as solid solution strengthening elements effective for increasing high temperature strength, wherein excessive addition deteriorates workability and impairs the stability of the metallurgical structure.  Mo is taught to have a maximum content of 3%, whereas the remaining elements W, Ta, Re, and Ir each have a maximum content of 6% (par. 75).  Note that Nishiyama does not teach that contents of Mo greater than 3% are “excessive.”  Ultimately, Nishiyama allows for the solid solution strengthening elements to be present up to 27% in total, if each individual element is present up to their maximum disclosed amount.  One of ordinary skill would have expected higher amounts of Mo, including those claimed, to be suitable for use in the alloy of Nishiyama insomuch as the workability and stability of the metallurgical structure are not impaired, and absent a showing of unexpected results, the claimed Mo amounts are considered prima facie obvious.  Without being limited to the preferred ranges taught by Nishiyama, Nishiyama effectively teaches Mo content to be a result effective variable, wherein optimal ranges thereof, including the claimed ranges, would have been determined through routine experimentation.  To further support the reasoning that Mo can be suitably used in the alloy composition of Nishiyama in amounts greater than 3 wt%, Otsuka, directed toward a similar invention as Nishiyama (note they have a common assignee), teaches that the presence of Mo in the alloy .  

Claims 1-22, 24, 25, 27-32, and 34-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Otsuka et al (EP 1717330).  
Regarding claims 1-10, 18, 19, 21, 22, 24, 25, 27-32, and 34-40, Otsuka teaches stainless steel alloy (title and abstract) comprising a composition that meets the claimed composition as follows (pars. 62-84):
Element
Instant Claims wt%
Otsuka wt%
Overlap
C
up to 0.2
0.01-0.6
0.01-0.2
Mn
greater than 2 up to 20
0.01-10
Greater than 2-10
Si
0.1-1.0
0.01-5
0.1-1
Cr
14.0 to 22.0
15-35
15-22.0
Ni
15.0-38.0
30-75
30-38
Mo
2.0-9.0
0.01-10
2-9
Cu
0.1-3.0
0.01-10
0.1-3.0
N
greater than 0.25 to less than 0.35
0.001-0.25
~0.25

0.1-5.0
0.01-10 (not required)
0.1-5
Co
0.5-5.0
0.01-5
0.5-5
Ti
up to 1.0
0.01-2 (not required)
not required
B
up to 0.05
0.001-0.1 (not required)
not required
P
up to 0.05
Up to 0.08
not required
S
up to 0.05
Up to 0.05
not required
Nb (Columbium) or Ta
up to 0.3
0.01-2 Nb (neither are required)
not required
V
up to 0.2
not required
not required
Al
up to 0.1
0.001-10 (not required)
not required
Ce or La
up to 0.1
Up to 0.15 (not required)
not required
Ru
up to 0.5
not required
not required
Zr
up to 0.6
0.001-0.1 (not required)
not required
Fe
balance
balance
balance



Claims 1, 18, 21, 27, 31, 37, and 40, as currently amended, require nitrogen to be present in an amount of at least “greater than 0.25 wt%.”  Note that the lower limit of “greater than 0.25” infinitely approaches 0.25.  While nominally distinct (i.e. in name only), the two values are virtually indistinguishable, meaning there is no tool capable of measuring any distinction between 0.25 and a lower limit infinitely approaching 0.25.  As such, the upper limit taught by Otsuka, 0.25 wt%, and the lower limit of the claimed nitrogen content, discussed above, are considered to be substantially identical, and therefore constitute an overlapping range.  
In the alternative, and insomuch as the two values are considered to be at least conceptually distinct, the only deficiency of the prior art is that Otsuka discloses the use of up to 0.25 wt% nitrogen, while the present claims require at least greater than 0.25 wt% nitrogen.  
It is apparent, however, that the instantly claimed amount of nitrogen and that taught by Otsuka are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close 
In light of the case law cited above and given that there is only a “slight” difference between the amount of nitrogen disclosed by Otsuka and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of nitrogen, it therefore would have been obvious to one of ordinary skill in the art that the amount of nitrogen disclosed in the present claims is but an obvious variant of the amounts disclosed in Otsuka, and thereby one of ordinary skill in the art would have arrived at the claimed invention.  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05(I).  It would have been obvious to one skilled in the art to have selected the claimed range from the disclosed range of Otsuka because Otsuka has disclosed the same utility in the whole disclosed range.  
With further respect to composition ranges recited in claims 2-9, since claims 2-9 recite ranges that include zero, the prior art does not have to teach the elements and thus would still meet the range.  The prior art does not teach these elements in greater amounts than claimed, either.  
	Regarding claims 11-12, the claimed PREN values would have been expected to be substantially similar to those of the alloy taught by Otsuka because Otsuka discloses a substantially similar composition and the same microstructure (austenitic).  
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  MPEP 2112.01(II).
Regarding claims 13-14, the alloy of Otsuka would have been expected to exhibit substantially the same properties, e.g. non-magnetic.   
Further, with respect to the claimed magnetic permeability value of less than 1.01, Examiner’s position regarding properties is as stated above.      
Regarding claims 15-17, the alloy of Otsuka would have been expected to exhibit substantially the same strengths, since they are properties and Examiner’s position regarding properties is as stated above.   
Regarding claim 20, the critical pitting temperature of the Otsuka alloy would be expected to exhibit substantially the same.  

Claims 1-18, 20-22, 24, 25, 27-32, 34-38, and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harris et al (GB 668,889).  
Regarding claims 1-10, 18, 21, 22, 24, 25, 27-32, 34-38, and 40, Harris teaches an austenitic nickel-chromium steel alloy (title) which satisfies the claimed composition as follows (col. 1):
Element
Instant Claims wt%
Harris wt%
Overlap
C
up to 0.2
0.08-1.0
0.08-1.0
Mn
greater than 2 up to 20
0.1-5.0
greater than 2 to 5
Si
0.1-1.0
0.1-2.0
0.1-1

14.0 to 22.0
5-14
14
Ni
15.0-38.0
5-30
15-30
Mo
2.0-9.0
0.05-15
2-9
Cu
0.1-3.0
0-6
0.1-3.0
N
greater than 0.25 to less than 0.35
0-0.3
0.25-0.3
W
0.1-5.0
0.05-15
0.1-5
Co
0.5-5.0
3-20
3-5
Ti
up to 1.0
0-3
0-1.0
B
up to 0.05
0.001-0.5
0.001-0.05
P
up to 0.05
not required
not required
S
up to 0.05
not required
not required
Nb (Columbium) or Ta
up to 0.3
0.25-15
0.25-0.3
V
up to 0.2
not required
not required
Al
up to 0.1
not required
not required
Ce or La
up to 0.1
not required
not required
Ru
up to 0.5
not required
not required
Zr
up to 0.6
not required
not required
Fe
balance
not less than 33 (balance)
balance


	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 
With further respect to composition ranges recited in claims 2-9, since claims 2-9 recite ranges that include zero, the prior art does not have to teach the elements and thus would still meet the range.  The prior art does not teach these elements in greater amounts than claimed, either.  
Regarding claims 11-12, the claimed PREN values would have been expected to be substantially similar to those of the alloy taught by Harris because Harris discloses a substantially similar composition and the same microstructure (austenitic).  
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  MPEP 2112.01(II).
Regarding claims 13-14, the alloy of Harris would have been expected to exhibit substantially the same properties, e.g. non-magnetic.   
Further, with respect to the claimed magnetic permeability value of less than 1.01, Examiner’s position regarding properties is as stated above.      
Regarding claims 15-17, the alloy of Harris would have been expected to exhibit substantially the same strengths, since they are properties and Examiner’s position regarding properties is as stated above.   
Regarding claim 20, the critical pitting temperature of the Harris alloy would be expected to exhibit substantially the same.  

Response to Arguments
Applicant's arguments filed March 5, 2021 have been fully considered but they are not persuasive.  Applicant has amended the nitrogen content lower limit to be “greater than 0.25.”  This is an attempt to amend the claimed invention away from the teachings of the prior art of Otsuka and Nishiyama, both of which limit the nitrogen content to an upper limit of 0.25.  Simply put, there is no measurable distinction between 0.25 and the lower limit of “greater than 0.25,” as said lower limit infinitely approaches 0.25.  The two are conceptually/nominally distinct, but not practically, as discussed above.  Regardless, and for the sake of argument, if the two limits were to be considered as distinct, they are so close that one of ordinary skill in the art would expect no difference the properties exhibited by each composition, as discussed above.  
The IDS submitted March 5, 2021 includes Harris et al (GB 668,889), which has also been relied upon above as prior art against the claimed invention.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  





/Colin W. Slifka/Primary Examiner, Art Unit 1732